Citation Nr: 0117048	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  01-04 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased apportionment of the veteran's 
Department of Veterans Affairs (VA) compensation benefits for 
the veteran's minor child in the appellant's custody.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States
The Appellant is unrepresented.


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to April 
1986 and from April 1987 to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the VA 
Regional Office (RO) in Chicago, Illinois, which granted 
apportionment of the veteran's compensation benefits for the 
veteran's minor child in the appellant's custody in the 
amount of $169 per month.  The appellant, the former spouse 
of the veteran, appealed that decision (the amount of the 
award of apportionment) by entering notice of disagreement in 
August 2000.  This is a contested claim.  The RO issued a 
statement of the case in February 2001.  The veteran entered 
a substantive appeal, on a VA Form 9, which was received in 
February 2001.  The appellant entered a substantive appeal, 
on a VA Form 9, which was received in March 2001. 


REMAND

On a VA Form 9, which was received in March 2001 after 
issuance of the statement of the case, the appellant checked 
the block to indicate request for a Board hearing at a local 
VA office before a member of the Board (known as a "Travel 
Board" hearing).  A May 17, 2001 RO Memorandum to the Board 
reflects that the veteran had requested a videoconference 
hearing (which was scheduled for June 18, 2001), that the 
claims file would be sent to the Board for the purpose of 
conducting the veteran's hearing, and that, after the 
veteran's hearing, the claims file should be returned to the 
RO in order to schedule the appellant's Travel Board hearing 
at the RO in July or August 2001.  The veteran failed to 
report for the scheduled videoconference hearing on June 18, 
2001, so hearing action with regard to the veteran is 
completed.  However, it appears that the appellant's request 
to be scheduled for a Travel Board hearing remains 
outstanding.  Therefore, the Board is returning the claims 
file to the RO to schedule a Travel Board hearing for the 
appellant.  38 U.S.C.A. § 7107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2000).  

Moreover, during the pendency of this contested claim and 
appeal, the Veterans Claims Assistance Act of 2000 was 
enacted, which is effective as to all claims pending on the 
date of enactment of the legislation, November 9, 2000.  This 
new statute amended and clarified VA's duty to assist 
claimants in the development of the facts relevant to their 
claims.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

To ensure full compliance with due process requirements, the 
Board finds that Remand to the RO is necessary for the 
following action:

The RO should schedule the appellant for 
a personal hearing before a traveling 
Member of the Board at the RO.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant and the veteran have the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


